Carley, Judge,
concurring specially.
I concur in Division 1. I completely agree with the first sentence of Division 2 wherein the majority states: “The trial court exceeded its authority in ruling that the State’s tax lien did not have priority over the attorney fees claim because that issue belonged first in the probate court proceeding.” However, I strongly disagree with the next paragraph of the majority opinion wherein the majority proceeds to determine the merits of the issue of the priority of the State’s tax lien claim even though the majority has recognized — and holds — that such claim must first be made in and decided by the probate court. This dicta by the majority is, in my opinion, improper because it could be interpreted as being this court’s ruling upon an issue which we hold that the superior court had no authority to reach and which the proper court (probate court) has never had the opportunity to consider at all. If the superior court had no authority to decide this issue, this court certainly exceeds its authority in purporting to establish, before the fact, its opinion as to how the issue should be resolved.
I am authorized to state that Presiding Judge Birdsong joins in this special concurrence.